The appellant, a municipal corporation, instituted a suit of eminent domain in the county court of Forrest county to condemn land owned by the appellee for use by the appellant as a street, and, from a judgment awarding the appellee damages in the sum of four hundred fifty dollars, the appellant, city of Hattiesburg, appealed to the circuit court. In that court a motion was made by the appellant for a trial of the case de novo, which motion was overruled, and the judgment of the county court was affirmed.
The appellant's contention is that the trial of an eminent domain case in the circuit court on appeal from the county court is governed by section 1497, Code of 1930, and not by section 704, Code of 1930, and therefore the trial in the court below should have been de novo.
A special eminent domain court is created by the statute now appearing as section 1481, Code 1930, to consist of a justice of the peace and a jury, and, by the statute now appearing as section 1497 of that Code, appeals from such special eminent domain courts shall be to the circuit court and there tried de novo. *Page 345 
The effect of chapter 131, Laws of 1926, section 693, Code 1930, is to abolish special eminent domain courts in counties having county courts, and to vest the jurisdiction thereof in the county court. Section 704, Code of 1930, provides for appeals from the county court to the circuit court, and the procedure to be followed by the circuit court in the trial thereof. This statute includes all appeals from the county court to the circuit court, and consequently governs here.
Affirmed.